                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     J&N PUBLISHING L.L.C. D/B/A JUAN                  Case No. 19-cv-01029-EMC
                                         AND NELSON PUBLISHING, et al.,
                                   8
                                                        Plaintiffs,                        ORDER ADOPTING IN PART AND
                                   9                                                       REJECTING IN PART REPORT &
                                                 v.                                        RECOMMENDATION
                                  10
                                         BLU ICE ENTERTAINMENT, L.L.C., et                 Docket No. 19, 27
                                  11     al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Currently pending before the Court is Judge Laporte’s report and recommendation

                                  15   (“R&R”) on Plaintiffs’ motion for default judgment. See Docket No. 19 (motion); Docket No. 27

                                  16   (R&R). Having considered the papers submitted, including the supplemental briefing filed by

                                  17   Plaintiffs, the Court hereby ADOPTS in part and REJECTS in part the R&R.

                                  18          With respect to the issue of liability on the copyright infringement claim, the Court finds

                                  19   Judge Laporte’s R&R thorough, well reasoned, and correct and therefore agrees that Plaintiffs are

                                  20   entitled to a judgment in their favor. The Court, however, does not agree with the relief

                                  21   recommended by Judge Laporte.

                                  22          As to the permanent injunction, the Court concludes that it should extend only to “any

                                  23   copyrighted musical composition owned by Plaintiffs,” but not any copyrighted musical

                                  24   composition in the ASCAP repertory. Docket No. 27 (R&R at 10). Plaintiffs correctly point out

                                  25   that there are a number of district courts that have granted the broader injunction. “The rationale

                                  26   behind the broad injunction against performance of all ASCAP songs is that plaintiffs in cases

                                  27   such as the one presently before the Court represent all ASCAP members, and thus, an injunction

                                  28   encompassing all ASCAP works is an appropriate remedy.” Controversy Music v. Shiferaw, No.
                                   1   C02-5254-MJJ, 2003 U.S. Dist. LEXIS 15224, at *4-5 (N.D. Cal. July 7, 2003). But not all

                                   2   district courts appear to have taken this approach. See Swallow Turn Music v. Wilson, 831 F.

                                   3   Supp. 575, 581 (E.D. Tex. 1993) (noting that “some courts have only enjoined performance of the

                                   4   particular songs sued upon,” while “other federal courts have enjoined defendants from publicly

                                   5   performing any ASCAP members’ music without permission from the copyright owner or a

                                   6   license from ASCAP”).

                                   7          Moreover, the rationale offered by those courts issuing the broader injunction is

                                   8   problematic. Plaintiffs would not seem to have standing to seek an injunction restraining the use

                                   9   of songs for which they do not hold a copyright. If Plaintiffs are supposed to be representatives,

                                  10   the instant case is not a class action. ASCAP purports to represent Plaintiffs and others like them,

                                  11   but ASCAP is not a party to this litigation.

                                  12          Aside from these problems, the Court is also troubled by the broad injunction for case
Northern District of California
 United States District Court




                                  13   specific reasons. First, Plaintiffs have pointed to infringement with respect to three songs only;

                                  14   apparently, the ASCAP repertory contains “more than 11.5 million works and increases daily, as

                                  15   new works are created and as new members join the society.” Docket No. 31-1 (Jones Decl. ¶ 6).

                                  16   Second, Plaintiffs’ complaint seems to seek injunctive relief with respect to the three songs only,

                                  17   not the entire ASCAP repertory. See Compl., Prayer for Relief I (asking that “Defendants and all

                                  18   persons acting under the direction, control, permission or authority of Defendants be enjoined and

                                  19   restrained permanently from publicly performing the aforementioned compositions – or any of

                                  20   them – and from causing or permitting the said compositions to be publicly performed at

                                  21   Roccapulco, or at any place owned, controlled, managed, or operated by Defendants, and from

                                  22   aiding or abetting the public performance of such compositions in any such place or otherwise”).

                                  23   Under Federal Rule of Civil Procedure 54(c), “[a] default judgment must not differ in kind from,

                                  24   or exceed in amount, what is demanded in the pleadings.” Fed. R. Civ. P. 54(c).

                                  25          As for damages, Judge Laporte recommended that Plaintiffs be awarded $60,000 in

                                  26   statutory damages. This would represent $20,000 per infringed song, or two times the licensing

                                  27   fees that Defendants would have paid if they had obtained a license for the ASCAP repertory from

                                  28   October 2015 to the present. See Docket No. 31-1 (Jones Decl. ¶ 20) (explaining the calculation
                                                                                         2
                                   1   of fees for this period; total fees would be approximately $33,000). The Court recognizes that the

                                   2   statutory damages requested falls within the range contemplated by the Copyright Act. See 17

                                   3   U.S.C. § 504(c) (providing that a copyright owner may elect “an award of statutory damages for

                                   4   all infringements involved in the action, with respect to any one work, . . . in a sum of not less than

                                   5   $750 or more than $30,000 as the court considers just”; for willful infringement, the statutory

                                   6   damages may be increased “to a sum of not more than $150,000”). The Court also acknowledges

                                   7   the supplemental evidence provided by Plaintiffs to explain how they calculated the licensing fees.

                                   8          Nevertheless, the Court is not persuaded that $60,000 is a “just” award. Id. In calculating

                                   9   the licensing fees that Defendants “saved” or avoided, Plaintiffs have assumed that Defendants

                                  10   infringed for the entire period from October 2015 to the present. But they have provided evidence

                                  11   of infringement on (in essence) one night only. This is not to say that Defendants did not commit

                                  12   additional infringements over the course of the four-year period at issue. However, Plaintiffs have
Northern District of California
 United States District Court




                                  13   made no attempt to show that this was in fact the case or that it may reasonably be inferred that

                                  14   this was the case or likely the case – especially if the infringement is narrowed to only Plaintiffs’

                                  15   songs and not the broader ASCAP repertory. Accordingly, the Court cannot credit Plaintiffs’

                                  16   claim that Defendants saved or avoided approximately $33,000 in licensing fees.

                                  17          To the extent Plaintiffs contend that $20,000 per infringement is still a fair award based on

                                  18   case law, the cases Plaintiffs have cited have varied, with the awards ranging from $10,000 to

                                  19   $22,500 per infringed song. Plaintiffs’ request is on the higher end. It is also on the higher end of

                                  20   § 504(c)(1), which sets the limit at $30,000 (where no willful infringement is proved). Plaintiffs

                                  21   have made no real attempt to explain why an award on the higher end is warranted, other than

                                  22   noting that Defendants have not fully paid on their prior license and that Defendants were warned

                                  23   that, without a license, it could not perform any songs in the ASCAP repertory.

                                  24          Based on the record before the Court, the Court finds that a statutory damages award of

                                  25   $45,000 is appropriate. This figure amounts to $15,000 per infringed song. Fifteen thousand

                                  26   dollars falls in the middle of the range of § 504(c)(1), as well as in the middle of the range with

                                  27   respect to the cases on which Plaintiffs rely. An award in the middle range is justified because it

                                  28   is fair to assume that each infringed song had some level of popularity to Defendants’ customer
                                                                                          3
                                   1   base or it would not have been played. An award on the higher end is not warranted, particularly

                                   2   as Plaintiffs have pointed to infringement occurring on (in essence) one night only. The Court

                                   3   also notes that, even if Defendants did infringe throughout the four-year period, an award of

                                   4   $45,000 should still have a deterrent effect given that the figure exceeds the $33,000 licensing fees

                                   5   calculated by Plaintiffs.

                                   6           Accordingly, the Court orders as follows.

                                   7               •   Plaintiffs’ motion for default judgment is granted.

                                   8               •   Defendants (including their officers, agents, servants, employees, and attorneys)

                                   9                   and those persons or entities in active participation and concert with them are

                                  10                   permanently enjoined from publicly performing, or causing or permitting to be

                                  11                   publicly performed, in their business establishment known as Roccapulco Supper

                                  12                   Club, located at 3140 Mission St., San Francisco, California, or in any other place
Northern District of California
 United States District Court




                                  13                   owned, controlled, managed, or operated by Defendants, any copyrighted musical

                                  14                   composition owned by Plaintiffs.

                                  15               •   Plaintiffs are awarded statutory damages for copyright infringement in the amount

                                  16                   of $45,000.

                                  17               •   Plaintiffs are awarded their attorney’s fees and costs in the amount of $16,662.33.

                                  18           The Clerk of the Court is directed to enter a final judgment in accordance with the above

                                  19   and close the file in this case.

                                  20

                                  21           IT IS SO ORDERED.

                                  22

                                  23   Dated: November 12, 2019

                                  24

                                  25                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  26                                                     United States District Judge
                                  27

                                  28
                                                                                          4
